Title: Abigail Adams to John Adams, 15 November 1798
From: Adams, Abigail
To: Adams, John


          
            my dearest Friend
            Quincy Novbr 15 1798
          
          I have rejoiced in the fine weather which we have had Since your absence, and tho to day it threatens a Change, and debilitates me, I hope it will not prove very urksome to you. I received your Letter written at Flags and should have rejoiced more in your progress, if it had not have distanced you further from Mrs smith who was following you with all speed— I fear she did not overtake you untill you reachd Hartford. she will learn by it how [. . .] she can travel in a stage. I wrote you & inclosed you [. . .] letters received the day after you left me. I cannot however but reflect upon the stile Language & Manner of the one I apologized about. I do not know how it may affect you but I think, if may be permitted to think that, the language is too contemptouous, tho more may be known to the writer than I am willing to believe is well founded, but you will say I must hold my Tongue, that I shall assuredly do, nor to any Being but you slisp a word upon the subject.
          I am as well to day as when you left me having a poor night the last; but hope for a better to night Brother Cranch is very sick dangerously so I fear. inclosed is a Letter for mrs Smith. will you let mr shaw address and Frank it if you please for me. I shall wish to hear often from you. it is the only solace I shall have for your absence— but I will not add to your publick burdens personal glooms
          affectionatly / Your
          
            A Adams
          
        